This is an original proceeding in habeas corpus. The petitioner alleges that he is illegally restrained of his liberty by the sheriff of Greer county, Okla. That he had a preliminary examination before a justice of the peace in and for the city of Mangum, wherein he was charged with the crime of robbery with a deadly weapon, and was held to the district court by the justice of the peace, committed to jail, and is now incarcerated in the jail of Greer county, Okla.
The petitioner further alleges that the court was without jurisdiction to sit as an examining magistrate for the reason that he had filed an affidavit for change of venue. Response was filed by the sheriff of Greer county in which he admits he holds the defendant under a commitment issued by the justice of the peace.
The question raised by the petitioner cannot be settled by habeas corpus. The writ of habeas corpus cannot take the place of a writ of error, or of an appeal. Ex parte Wood,21 Okla. Cr. 252, 206 P. 541; Ex parte Adams, 42 Okla. Cr. 27,274 P. 485.
The writ is therefore denied. *Page 450